Citation Nr: 1221385	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for residuals of SFW (SFW), soft tissue, right arm, to include residual scarring.

2.  Entitlement to a compensable rating for residuals of SFW, soft tissue, right leg, to include residual scarring.

3.  Entitlement to a compensable rating for residuals of SFW, soft tissue, left leg, to include residual scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971 and from August 1990 to July 1991.  His awards and decorations include the Combat Infantryman Badge and the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2006, the Veteran testified at the RO before a Decision Review Officer.  A transcript of that hearing is of record.  He requested to testify at a Board hearing at the RO; however, later withdrew this request in writing in July 2006.  

This matter was previously before the Board in December 2008 and July 2011 at which times it was remanded for additional development.  Such development included affording the Veteran a VA examination and complying with proper notice requirements.  He was issued proper notice by letter dated in January 2009, and was afforded VA examinations in March 2009, December 2009 and August 2011.  Thus, there has been substantial compliance with the December 2008 and August 2011 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  SFW scar of the right arm measures no more than 1.75 centimeters (cms) long by 6.5 cms wide, is stable, superficial, painful on examination, and causes no limitation of function of the right arm. 

2.  SFW scars of the right leg measure no more than .5 cms long by 4 cms wide, are stable, superficial, painful on examination, and cause no limitation of function of the right leg. 

3.  SFW scar of the left leg measures no more than 1 cms long by 3.5 cms wide, is stable, superficial, painful on examination, and causes no limitation of function of the left leg. 

4.  SFW residuals of the right arm consist of an embedded shrapnel fragment in the soft tissue of the right arm, causing "slight" muscle disability to Muscle Group (MG) V. 

5.  SFW residuals in the right upper leg consist of embedded shrapnel fragments in the soft tissue of the right leg, causing "slight" muscle disability to MG XII. 

6.  SFW wound residuals of the left upper leg consist of embedded shrapnel fragments in the soft tissue of the left leg, causing "slight" muscle disability to MG XII. 


CONCLUSIONS OF LAW

1.  A rating of 10 percent, but no higher, for SFW scar of the right arm is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code (DC) 7804 (effective prior to October 23, 2008). 

2.  A rating of 10 percent, but no higher, for SFW scars of the right leg is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.21, 4.118, DC 7804 (effective prior to October 23, 2008). 

3.  A rating of 10 percent, but no higher, for SFW scar of the left leg is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.21, 4.118, DC 7804 (effective prior to October 23, 2008). 

4.  A separate noncompensable rating for SFW residuals of the right arm, MG V, is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.56, 4.73, DC 5305 (2011); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

5.  A separate noncompensable rating for SFW residuals of the right leg, MG XII, is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.56, 4.73, DC 5312 (2011); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

6.  A separate noncompensable rating for SFW residuals of the left leg, MG XII, is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.56, 4.73, DC 5312 (2011); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's SFW residuals have been characterized as scars to the right arm, and right and left legs, currently rated noncompensable [zero percent] under the rating codes for scars.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Thus, to the extent the SFWs residuals also include underlying muscle injury to the right arm and/or legs, such will be discussed in a separate analysis below.

Further, the regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-4712 (Sept. 23, 2008).  Because the Veteran filed his claim in January 2005, the revised regulations do not apply to this claim.

The pertinent criteria prior to October 23, 2008, provide that scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under DC 7801.  Under this code, a 10 percent rating is warranted for a scar or scars with an area or areas exceeding 6 sq. ins. (39 sq. cm).  A 20 percent rating is warranted for a scar or scars with an area or areas exceeding 12 sq. ins. (77 sq. cm).  A 30 percent rating is warranted for a scar or scars with an area or areas exceeding 72 sq. ins. (465 sq. cm).  A maximum 40 percent rating is warranted for a scar or scars with an area or areas exceeding 144 sq. ins. (929 sq. cm).   

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are rated under DC 7802. Under this code, a 10 percent rating is warranted for a scar or scars with an area or areas exceeding 144 sq. ins. (929 sq. cm).  Note 1 following this diagnostic code provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  Note 2 following this diagnostic code provides that a superficial scar is one not associated with underlying soft tissue damage.  

A 10 percent evaluation is authorized for superficial, unstable scars under DC 7803.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  A 10 percent evaluation is authorized for superficial scars that are painful on examination under DC 7804.  Scars may also be rated based on the limitation of function of the affected part under DC 7805.

The Veteran's service treatment records show that he sustained SFWs in June 1970 to his right arm and right and left legs from enemy fire.  They also show that there was no nerve or artery involvement.  In addition, they show that he underwent debridement and irrigation of multiple fragment wounds under local anesthesia, followed by delayed primary closure of four wounds under local anesthesia.  The separation examination report from his first period of service, ending in April 1971, shows a normal clinical evaluation of the upper and lower extremities.  

In a July 1971 rating decision, the RO granted service connection for soft tissue injury, right upper arm and both upper legs with no sequelae, and assigned a noncompensable rating.

A January 1988 Report of Medical History, undertaken between the Veteran's periods of active duty service, notes that he sustained shrapnel wounds to his left leg and right arm in June 1970 while serving in Vietnam, and that there were no residuals or incapacity.  A January 1988 examination report contains a notation of a 4 inch (in.) scar on his right arm and a 5 in. scar on his left leg.  A March 1990 examination report shows normal clinical evaluations of the upper and lower extremities.  This report also notes scar lacerations on the right upper arm (biceps), right lower leg times three measuring 3 to 4 ins. in length, and left lower leg times one, measuring 3 to 4 ins. in length.  

The Veteran's separation record from his second tour of duty, dated in May 1991, shows normal clinical evaluations of the upper and lower extremities.  It also notes the presence of scars on the right upper arm and right and left legs.

In January 2005, the Veteran filed a claim for an increased rating for his service-connected soft tissue injuries, right upper arm and both upper legs.  He indicated that he had metal fragments embedded in bone and soft tissue causing occasional pain and swelling since 1970.  He reported that the fragments continue to migrate to the surface.

At a VA examination in February 2005, the Veteran reported sustaining shrapnel injuries in service to his right upper arm and tibia/fibula of both legs.  He added that he had been assigned light duty for a few days due to a hairline fracture of the left tibia.  Additional notations with respect to the right deltoid anterior area included a dull intermittent ache that was not painful.  The right upper extremity was reportedly weaker than the left upper extremity, and there was no deficit in range of motion.  Repetitive actions and heavy lifting was noted to aggravate the right upper extremity.  

With respect to the lower extremities in the pretibial area, a dull ache was reported around the scars that was almost constant, but not painful, and worse in the left lower extremity.  It was also noted to be worse with prolonged standing, jogging and sitting and there was no numbness or tingling.  There were no deficits noted with range of motion.  

In regard to scars, the right upper extremity scar, located on the anterior surface, measured 6.5 cms in width by 1.75 cms in length.  There was no tenderness to palpation, no inflammation, no elevation of scar, no keloid formation, no adherence to underlying tissue and no induration or inflexibility.  The texture of the scar was normal.  The entire scar was discolored in that it was lighter than normal.  There was no limitation of motion or loss of function of this scar.  Decreased ability was noted to denote dull versus sharp around scar, measured as 0.5-1 inch surrounding the scar.  

The Veteran was diagnosed as having shrapnel scar anterior upper arm with no vascular, bone, nerve or disfigurement residuals.  Range of motion of both upper extremities was relatively equal.  Radiographs, taken of the right humerus at that time supported residual shrapnel.  There was no skin breakdown, but pain was noted.

A right lower extremity scar, located on the anterior surface, upper pretibial area, below knee, slightly to lateral side, was noted to measure 4 cms in width by 0.5 cms in length.  There was no tenderness to palpation, no inflammation, no elevation of scar, no edema, no skin ulceration or breakdown, no keloid formation, no depression of scar, no adherence to underlying tissue, and no induration or inflexibility.  The texture of the scar was normal.  The entire scar was discolored in that it was lighter than normal.  There was no underlying tissue loss and no limitation of motion or loss of function of this scar.  Decreased ability was noted to denote dull versus sharp around scar, measured as 1 inch surrounding the immediate scar.  

The Veteran was diagnosed as having shrapnel scar right lower extremity upper pretibial area without vascular, bone, nerve, disfigurement residuals.  Range of motion of opposing extremity was relatively equal.  Radiographs taken of the right tibia/fibula at that time supported residual shrapnel.  There was no skin breakdown, but pain was noted.

Another right lower extremity scar, located on the anterior surface, upper-lateral pretibial area, measured 3 cms by .75 cms.  There was no tenderness to palpation, no inflammation, no elevation of scar, no edema, no skin ulceration or breakdown, no keloid formation, no depression of scar, no adherence to underlying tissue, and no induration or inflexibility.  The texture and color of the scar was normal.  There was no underlying tissue loss and no limitation of motion or loss of function of this scar.  Decreased ability was noted to denote dull versus sharp around scar, measured as 1 in. surrounding the immediate scar area.  

The Veteran was diagnosed as having pretibial anterior/lateral upper region scar without any residuals for vascular, bone, nerve, or disfigurement compromise.  Range of motion of opposing extremity was relatively equal.  Radiographs taken of the right tibia/fibula at that time supported residual shrapnel.  There was no skin breakdown, but pain was noted.

The left lower extremity scar, located on the anterior, pretibial surface, measured 4 cms by 0.5 cms.  There was no tenderness to palpation, no inflammation, no elevation of scar, no edema, no skin ulceration or breakdown, no keloid formation, no depression of scar, no adherence to underlying tissue, and no induration or inflexibility.  The texture and color of the scar was normal.  There was no underlying tissue loss and no limitation of motion or loss of function of this scar.  Decreased ability was noted to denote dull versus sharp around scar, measured as 1 inch surrounding the immediate scar area.  

The Veteran was diagnosed as having pretibial left lower extremity without vascular, bone, nerve, or disfigurement compromise.  Range of motion to the left knee was 15-20 degrees less compared to opposing right knee which was most likely secondary to degenerative joint disease and not shrapnel injuries.  Radiographs taken of the left tibia/fibula at that time supported residual shrapnel.  There was no skin breakdown, but pain was noted.

The Veteran reported on VA Form 21-4142 dated in May 2005 that he visited Dr. R. for the first time in May 2005.  He said that he had been unaware of available medical treatment or of eligibility for disability.  He said he thought, as he had been advised, that the pain was something he had to learn to live with.  

On file is an August 2005 letter from Dr. R.., who reported that he saw the Veteran for the first time in May 2005 and that the Veteran recently started to have more pain in his lower and upper extremities.  He gave an impression of right biceps tenosynovitis, osteoarthritis in both knees, early osteoarthritis in both ankles, and rotator cuff tenosynovitis.  He said that the Veteran was started on Vicoprofen.

At a January 2006 RO hearing before a Decision Review Officer, the Veteran testified that he experiences a constant and dull, aching pain due to his shrapnel injuries.  He said the pain worsens in cold weather.  He reported that he sees Dr. Rizk for these injuries and takes prescribed painkiller and anti-inflammatory medication.  He said his right arm scar was sometimes more painful than at other times, but it always aches.  

He reported painful scars on his legs which were exacerbated by activity.  He reported scar tenderness that was off and on and said the scars get dry and flaky.  He denied that there was any documentation of his scars when active.  He said that in addition to his scars he felt that he had muscle injuries because of the shrapnel.  He added that he experiences stiffness and lack of mobility.  In written argument in December 2008, the Veteran reported that he believed his soft tissue injuries include "muscular insult."

In statements dated in February 2009 and May 2009, the Veteran said that he has experienced aches and pains in both legs and his right arm since 1970 when he was released from the hospital in Vietnam.  He said the pain increases with use and activity.  He denied having any documentation of the pain and suffering from his extremity wounds.   

The Veteran reported at a March 2009 VA examination experiencing residual pain from his inservice shrapnel fragment injuries which is made worse with activity.  He was noted to be working for TSA (Transportation Security Administration) in the airport as an aviation inspector and was able to carry out his duties despite his pain.  However, he reported having to stop and rest his legs on a routine basis to relieve the pain.  

He reported that his right and left legs bother him equally.  He described the pain as aching in nature and constant, but worsens with walking 30 minutes and/or a quarter of a mile.  He denied flare ups or numbness or tingling.  Similar to his right arm, the Veteran was noted to be able to carry out his duties as an aviation inspector, but reported that he had to stop and rest his right arm at times.  

Examination of the right lower extremity in March 2009 showed that the Veteran's skin was intact and there was no erythema or effusion about the leg.  There was decreased hair observed the more distal down the leg.  Distal pulses could not be palpated.  Range of motion at the knee was 0 to 120 degrees of flexion, active and passive, with no change on repetition or complaints of pain.  There was normal sensation at L4 through S1 nerve distribution.  The Veteran had approximately a 2.5cm x 5cm x 0.5 cm scar on the anterolateral aspect of the proximal leg.  It was mobile and superficial with no keloid formation, no signs or symptoms of breakdown, edema, or infection.  It was nontender to palpation.  

Examination of the left lower extremity showed that the skin was intact with no erythema or effusion about the leg.  There was decreased hair observed the more distal down the leg.  Distal pulses could not be palpated.  Range of motion at the knee was 0 to 120 degrees of flexion, active and passive, with no change on repetition or complaints of pain.  The Veteran had an approximately 3.5 cm x 1 cm scar over the anteromedial aspect of his leg.  It was mobile, nontender to palpation, superficial with no signs or symptoms of keloid formation, skin breakdown, edema or infection.  

As for the right arm, the Veteran had approximately a 6.5 cm x 1 cm scar over the anterior aspect of his arm over his biceps.  There was no skin breakdown and the scar appeared superficial.  There was no evidence of inflammation, edema or keloid formation.  The scar was nontender to palpation over the biceps tendon both proximately and distally.  There was tenderness to palpation over this scar reproducing his symptoms.  

Elbow range of motion showed 0 to 130 degrees flexion, active and passive, with no complaints of pain.  Supination was 0 to 80 degrees, active and passive, with no change with repetition and no complaints of pain.  Pronation was 0 to 80 degrees, active and passive, with no change with repetition and no complaints of pain.  

The Veteran appeared to have full range of motion throughout the elbow and shoulder.  He was assessed as having painful scar right arm, left knee normal, and right knee, mild patellofemoral arthritis.  The examiner reported that the main complaint of lower extremity pain appeared to be vascular in nature and not related to a service-connected injury. 

At a December 2009 VA right shoulder examination, the Veteran reported having right shoulder pain since being hit by rounds and shrapnel in service.  He described the pain as an aching sensation that was worse with overhead activity and lifting.  Findings revealed a well healed incision over his anterior mid shaft humerus.  He was tender to palpation over his AC joint and also the anterior rotator cuff.  

Active range of motion was 160 degrees of forward flexion without pain, 104 degrees of abduction.  He was able to externally rotate 90 degrees and internally rotate 45 degrees.  X-rays revealed an arthritic acromioclavicular joint and no glenohumeral arthritis.  The Veteran was given an impression of acromioclavicular joint arthritis and right rotator cuff tendinitis.  The examiner opined that these degenerative conditions were likely not exacerbated by service.  

The Veteran complained at a VA examination in August 2011 of chronic right upper extremity and bilateral lower extremity pain that was not in any radicular or anatomic distribution.  He reported global bilateral lower extremity pain from the knees down and global right shoulder pain.  He said the pain was exacerbated by exercise.  He was noted to have suffered a stroke in May 2010 which affected the right side of his body.  He asserted that the pain affected his daily activities by limiting what he is able to do.  He said he has taken anti-inflammatories, but refused any pain medication.  He reported that he was retired and not currently working.  

Examination of the right upper extremity in August 2011 revealed an approximately 4 cm by 0.5 cm scar over the anterior aspect of the biceps that was white in color.  The scar was soft and nontender to palpation and was not fixed to the underlying tissue.  The Veteran had 4+/5 strength to his deltoid, 5/5 strength to his biceps, triceps, wrist extensors, wrist flexors, and finger abductors.  He described normal sensation down to the level of the wrist.  He had a 1/2 sensation to light touch over the entire hand, not in any particular anatomic distribution.  He had a 2+ radial pulse.  He also had 2+ biceps, brachial radialis, and triceps reflexes.  X-ray of the right shoulder did not reveal obvious retained shrapnel or any obvious abnormalities.

The left lower extremity revealed a 2 cm x .25 cm scar over the proximate anteromedial tibia.  The scar was white in color and not fixed to underlying tissue.  There was no palpable defect beneath the scar.  It was nontender.  There was no erythema, ecchymosis or edema.  The Veteran demonstrated active range of motion of the knee from 0 to 140 degrees in flexion and full extension.  He had full passive range of motion of the knee without pain.  He was nontender over the medial and lateral patellar facets, and medial and lateral joint lines.  He was nontender along the course of the entire length of the tibia.  

X-rays of the left tibia-fibula revealed a small fleck of what appeared to be shrapnel overlying the anteromedial tibia.  There was no tibia fracture appreciated.  There was no other bony reaction of the tibia.  The knee joint space was well maintained, without any signs or degenerative changes.

The right lower extremity revealed a 1-2 cm X .25 cm scar over the proximal and anterolateral aspect of the tibia, over the tibialis anterior muscle.  The scar was white in color and nontender to palpation.  It was not fixed to underlying tissue.  There was no soft tissue defect palpated in the area.  Strength was 4+/5 strength to the tibialis anterior, gastroc-soleus, peroneals, and extensor hallucis longus.  The Veteran had normal sensation, 2/2, to light touch in the L4-S1 distribution.  

X-rays of the lower extremities revealed small shrapnel fragments with no other obvious pathology on the images.  X-rays of the right tibia revealed what appeared to be a small shrapnel fragment over the anterolateral proximate tibia, in between the tib-fib joint space.  There was no tibia fracture.  There were no arthritic changes in the knee appreciated.  There was no other obvious pathology on the image. 

The examiner diagnosed a soft tissue injury to the right upper arm and bilateral proximal tibia areas.  He said that after conducting the examination and reviewing the claims file, it was less likely than not that this pain was related to any of his shrapnel injuries sustained in service in 1971.  

He noted that on exit physical examination from service, both lower extremities and the right upper extremity were rated as normal.  He said that there were no complaints within one year of his service discharge.  He said pain complaints at that time did not match any trauma that would have been caused by the shrapnel wounds back in 1971.  He also related that there was no active pathology noted on exam at that time that was explainable by his soft tissue injuries.

It should be noted at the outset that residuals of SFWs to the Veteran's right and left legs, including scarring, have been characterized by VA as affecting the upper legs.  However, despite some discrepancy in the evidence, the majority of evidence clearly shows that such wounds and scarring affect the lower legs.  This is evident on a March 1990 biannual examination report documenting scar lacerations to the right upper arm (biceps) as well as his right lower and left lower legs.  

There is also the February 2005 VA examination report noting shrapnel injuries to the Veteran's tibia/fibula of both legs and describing scars on the upper pretibial area, below the knee.  Also, the August 2011 VA examiner described the scars as being on the anteromedial tibia.  Radiographs taken in February 2005 and August 2011 were of the right and left tibia/fibula and showed residual shrapnel.  The August 2011 VA examiner diagnosed soft tissue injury to the bilateral proximal tibia areas.

The examiners have all described the scars on the Veteran's right arm and right and left lower legs as superficial in nature.  As noted above, note 2 to DC 7802 describes a superficial scar as one not associated with underlying soft tissue damage.  In this regard, the February 2005, March 2009 and August 2011 examiners all reported that the scars had no adherence to underlying tissue and no underlying tissue loss, and there are no findings to the contrary.  

With that said, DC 7802, although concerning superficial scars, is not applicable in this case since the clinical evidence establishes that the service-connected scars involve an area far less than that required for a compensable rating under this diagnostic code [929 sq. cms or 144 sq. ins.].  While there are discrepancies in the February 2005, March 2009 and August 2011 VA examination reports as to the precise measurement of these scars, even at their maximum recorded measurements (as noted on the February 2005 VA examination report), they do not exceed 929 sq. cms or 144 sq. ins. 

Consideration has also been given to DC 7803 which provides for a maximum 10 percent rating for superficial, unstable scars; however, instability is not demonstrated with respect to the Veteran's service-connected scars.  In this regard the February 2005 and March 2009 VA examiners reported that there was no breakdown of the skin over the scars.

Turning to DC 7804 for scars, superficial, painful on examination, the Veteran asserts pain with respect to his right upper arm and right and left leg scars.  He testified in January 2006 that his right arm scar was sometimes more painful than at other times, but that it always ached, and he reported painful scars on his legs which are exacerbated by activity.  The Board points out that he is competent to report his symptoms and finds him credible with respect to these reports.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  With that said, as the pertinent criteria above shows, a 10 percent rating under DC 7804 requires scars that are painful as shown on examination.

With respect to the examination findings, the medical evidence is inconsistent.  First,  the February 2005 VA examination report reflected that the Veteran reported a dull ache with respect to his right arm and bilateral leg scars, but noted they were not painful.  Findings at that time revealed that the scars were nontender to palpation.  However, the report goes on to provide that pain was noted with respect to each of these scars.  

Findings from the March 2009 VA examination revealed that the Veteran's right arm scar was tender to palpation, but his right and left leg scars were nontender to palpation.  He was diagnosed as having painful scar right arm, but was not given a similar diagnoses with respect to his leg scars.  On the other hand, the August 2011 VA examination revealed that his right arm scar and bilateral leg scars were nontender to palpation.  The report contains no complaints or findings of painful scars.  

In light of the foregoing which shows some evidence of painful scars to the Veteran's right arm and right and left legs, and resolving reasonable doubt in his favor, the Board finds that the disability picture associated with his residual right arm and bilateral leg scars more closely approximate the criteria for compensable, 10 percent, evaluations.  That is, he is entitled to separate 10 percent evaluations under DC 7804 for superficial scars of the right arm and right and left legs that are painful on examination.  Ten percent is the maximum allowable rating under this code.  These ratings apply for the entirety of the appeal period extending from the January 2005 date of claim.    

Also, rating the Veteran's scars under DC 7805 for limitation of function of the affected part is not warranted since there is no evidence that he meets this criteria.  Rather, the February 2005 VA examiner said that there was no limitation of function or limitation of motion of the scars and there is no evidence to the contrary.  

For the foregoing reasons, the evidence supports the criteria for three compensable, 10 percent, ratings for painful scars of the right arm and right and left legs, respectively, under DC 7804.  38 C.F.R. § 4.118.

Esteban Considerations

As discussed above, the Veteran's SFW residuals were rated by the RO under the criteria for scars.  Significantly, however, the evidence also includes radiology reports dated in February 2005 and August 2011 indicating the presence of residual shrapnel embedded in the soft tissue of his right arm (but not the right shoulder) and legs.  

Under the appropriate diagnostic codes, evaluation of muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  
This classification is based on the type of injury, the history and complaints of the injury, and objective findings.  It is essentially a totality-of-the-circumstances test and that no single factor is controlling.  See Robertson v. Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. App. 317 (2006).  In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A "slight" disability of the muscles involves a simple wound of the muscle without debridement or infection. The service records should demonstrate a superficial wound with brief treatment and return to duty. There must have been healing with good functional results and no consistent complaints of cardinal symptoms of muscle injury or painful residuals. The objective findings are a minimum scar, slight, if any, evidence of fascial defect or of atrophy or of impaired tonus, and no significant impairment of function and no retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  

The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound. There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements. 

The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Finally, a "severe" disability of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  

The objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  

If present, the following are also signs of severe muscle disability:  (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Based on the analysis below, the Board finds that in addition to his scar ratings, an award of three separate noncompensable ratings is warranted for "slight" muscle injury to MGs V and XII respectively. 

While the retained shrapnel fragments in the Veteran's right arm and both legs is noted, the Board finds that this is the only identifiable residual.  That is, the past and current medical evidence of record indicates that the entry of shell fragments in the right arm and legs has not been shown to cause additional impairment, beyond or separate from the impairment specifically related to his scars and retained fragments.  

In this regard, at the time of his original injury, beyond the entry of shell fragments to the right arm and right and left legs, there was no documented deep muscle tissue damage, bone damage, nerve damage, or similar injury.  In fact, the service treatment records pertaining to the June 1970 shell fragment injury specifically indicate that there was no nerve or artery involvement.  Moreover, a January 1988 Report of Medical History notes that he sustained shrapnel wounds to his right arm and left leg in service with no residuals or incapacity.  

Postservice evidence includes the February 2005 VA examiner's findings that the Veteran's right arm and bilateral leg injuries did not include vascular, bone, nerve or disfigurement residuals.  In August 2011, the VA examiner opined that the Veteran had no active pathology on exam that was explainable by his soft tissue injuries.  

Consideration has been given to the Veteran's hearing testimony in January 2006 before a Decision Review Officer that he felt he had muscular injuries because of the shrapnel.  He has also indicated in his written statements that he associates pain, inflammation and swelling in his right arm and both legs with such injuries.  While the Board has no reason to doubt the Veteran's competency and credibility in reporting these symptoms, see Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994), the etiology of these symptoms is complicated by his nonservice connected disabilities.  

In this regard, the Veteran was diagnosed by Dr. R. in August 2005 as having biceps tenosynovitis, osteoarthritis in both knees, early osteoarthritis in both ankles, and rotator cuff tenosynovitis.  He has also been diagnosed by the December 2009 VA examiner as having acromioclavicular joint arthritis and right rotator cuff tendinitis.  However, these conditions are not shown to be related to the service injury.  Rather, the March 2009 VA examiner reported that the Veteran's main complaint of lower extremity pain appeared to be vascular in nature and not related to his service connected injury.  

Moreover, the December 2009 VA examiner opined that the Veteran's degenerative conditions of acromioclavicular joint arthritis and right rotator cuff tendinitis were likely not exacerbated by service.  There is also the August 2011 VA examiner's opinion that after conducting an examination and reviewing his claims file, found it was less likely than not that his pain was related to any of his shrapnel injuries he sustained in service.  Notably, there is no medical evidence of record contrary to these opinions.  

Thus, although the evidence clearly demonstrates that the Veteran has retained shrapnel fragments within MGs V and XII, such fragments do not cause any more than "slight" muscle injury, if any at all.  Indeed, he does not complain of any cardinal symptoms or muscle disability, as listed under 38 C.F.R. § 4.56(c), and objective findings include no signs of any muscle impairment other than functional debility.  There has been no demonstration of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement due to the service-connected disabilities.  

As noted above, all pain of the right arm and right and left legs have been medically linked to other nonservice-connected disabilities.  In short, the Veteran's muscle group disabilities exactly mirror the criteria for a characterization of "slight" impairment except for the presence of small retained fragments within each group.

Notably, the circumstances of this case are almost identical to those addressed by the Court in Tropf v. Nicholson, 20 Vet. App. 317 (2006).  In Tropf, the Court addressed the question of whether an appellant who had retained metallic fragments in the muscle, but is essentially asymptomatic, was entitled to a compensable rating under 38 C.F.R. § 4.56 and DC 5303 for a "moderate" disability of the muscle, given that section 4.56(d)(1)(iii) indicates that a "slight" rating will not be assigned where there are metallic fragments retained in muscle tissue.  

In answering this question in the negative, the Court determined that § 4.56(d) contained a totality-of-the-circumstances test in which no single factor was per se controlling for rating purposes, but rather are merely "factors to be considered" in assigning the appropriate rating.  Thus, in Tropf, the Court determined that even though there may be retained metallic fragments in the muscle of the appellant's right upper arm, the appellant was not as a matter of law entitled to a compensable rating.  

The Board's prior decision to assign a "slight" (noncompensable) rating for the arm injury based upon the uncontested finding that the appellant was "essentially asymptomatic" was not a misapplication of the regulation as a matter of law, and the decision was affirmed.  With this in mind, three noncompensable ratings for "slight" disability of MGs V and XII are respectively awarded. 

The Board adds that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Crucially however, as noted above, there has been no demonstration of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, limitation of motion of the affected parts, or uncertainty of movement of the muscles in MG V and XII as due to shrapnel wound injuries.  Thus, ratings in excess of the three noncompensable ratings currently assigned are not warranted under these factors, or under the diagnostic codes governing limitation of motion of the right arm or right and/or left legs.  See 38 C.F.R. § 4.71a.

For the foregoing reasons, the evidence supports the criteria for three noncompensable, 0 percent, ratings for "slight" muscle injury to MGs V and XII, respectively, under DCs 5305 and 5312.  


Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that symptoms of the Veteran's SFWs to the right arm and right and left legs, including scarring, are fully contemplated by the applicable rating criteria.  Therefore, consideration of whether the disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for these disabilities is not warranted. 

Finally, the August 2011 VA examination report shows that with respect to employment, the Veteran was retired.  In light of the absence of any evidence, including assertions that he stopped working due to his service-connected residuals of SFWs to his right arm and right and left legs, to include scars, the Board does not find that a claim for a total disability rating based on individual unemployability due to service connected disability has been raised implicitly in connection with the claims for higher ratings herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in January 2009.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board also finds that all necessary assistance has been provided to the Veteran.  The RO has made reasonable and appropriate efforts to assist him in obtaining the evidence necessary to substantiate his claims.  In terms of obtaining treatment records, VA has requested and obtained relevant treatment records that have been identified and are available.  In this regard, he identified treatment with Drs. R. and A.  These doctors informed VA by letters dated in April 2009 that there were no available treatment records for the Veteran for the dates requested.  Thus, the Board finds that it has met its duty in regard to this evidence.  

Also, the Veteran was provided with the opportunity to attend a Board hearing which he initially requested, but later withdrew as indicated above.  In addition, he was afforded VA examinations in February 2005, March 2009, December 2009 and August 2011.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination reports collectively contain sufficient findings with which to properly evaluate the appellant's pending claims and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These records include the Veteran's pertinent medical history and findings.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 10 percent rating, but no more, for residuals of SFW, soft tissue, right arm, to include residual scarring, is granted.

A 10 percent rating, but no more, for residuals of SFW, soft tissue, right leg, to include residual scarring, is granted.

A 10 percent rating, but no more, for residuals of SFW, soft tissue, left leg, to include residual scarring, is granted.

A noncompensable rating for residual SFW disability to the right arm, MG V, is granted.

A noncompensable rating for residual SFW disability to the right leg, MG XII, is granted.

A noncompensable rating for residual SFW disability to the left leg, MG XII, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


